Opinion by
W. D. Porter, J.,
The first specification of error relates to the action of the court below in overruling appellant’s third exception, which was : “ The road is not laid out between the points designated in the petition; and, further, that the report of viewers does not fix or designate the point of beginning.” The record shows substantial conformity between the petition and report, as was practically conceded by appellant’s counsel upon the argument. That is all which is required in this particular, and the first complaint in this exception does not require further consideration: Springfield Road, 73 Pa. 127; Cassville Borough Road, 4 Pa. Superior Ct. 511; This leaves but one question to be disposed of under the first assignment of error, viz: does the report of viewers designate the point of beginning of the road, as laid out by the viewers ? On behalf of appellant it is contended that, as the written report of viewers does not fix the termini of the road, it cannot be helped out by the draft, referred to in the report and attached thereto by the viewers. But the draft is an essential part of the report, which is required by section 3 of the Act of June 13, 1836, P. L. 551, to be annexed and returned to court. A draft so attached and returned is to he considered as a part of the report in passing upon the designation of the termini: O’Hara Township Road, 152 Pa. 319; Road in South Abington Twp., 109 Pa. 118. The draft in this case fixes one of the termini by placing it at the point of intersection of the middle line of a designated public road with two other lines, one running from the village schoolhouse and the other from the town hall, the courses or bearings of the last two men*91tioned lines being definitely given. This comes as near giving that end of the road with mathematical precision as possible. It, certainly, locates it with reasonable certainty, which is all that is required: Springfield Road, 73 Pa. 127; Road in Cassville Borough, 4 Pa. Superior Ct. 511. We have one terminus fixed, and, the courses and distances of the entire route being given in both report and draft, the other terminus is easily ascertained and the whole road located with certainty. This is sufficient to sustain the report, and the first specification of error must fall: Bean’s Road, 35 Pa. 280; O’Hara Township Road, supra.
The second specification of error is to the overruling of appellant’s first exception, which was, “The point from which the proposed road starts was not a dwelling house or plantation.” This exception raised a question of fact, in passing upon which the court below must be presumed to have arrived at a correct conclusion. We take it for granted that every objection made to a road report and overruled by the quarter sessions, and which is, in its nature, capable of being proved, is untrue in point of fact, unless the contrary appears from the record. In such cases we have before us nothing but the record proper, of which neither the testimony, nor the recital of facts in the opinion filed by the court below is a part: Schuylkill Palls Road, 2 Binney, 250; New Hanover Road, 18 Pa. 220; Duff’s Private Road, 66 Pa. 459; Sadsbury Township Roads, 147 Pa. 471; Keller’s Private Road, 154 Pa. 547. “The appellants might, perhaps, have brought their case upon the record by a petition with the necessary averments, but, as it stands, we cannot take cognizance of the question which they have attempted to raise,” by their second specification of error: Road in Upper Dublin Township, 94 Pa. 126.
The third specification of error is dependent upon the others and falls with them.
Judgment affirmed.